Order entered June 24, 2015




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                       No. 05-14-01122-CR

                            VICENTE ALEJANDRO PEREZ, Appellant

                                                V.

                                  THE STATE OF TEXAS, Appellee

                         On Appeal from the 195th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F13-62649-N

                                            ORDER
        The Court REINSTATES the appeal.

    On May 19, 2015, we ordered the trial court to make findings regarding why the brief had not

been filed and abated the appeal. On June 18, 2015, we received appellant’s brief, together with a

motion to accept the brief tendered. Therefore, in the interest of expediting the appeal, we VACATE

the May 19, 2015 order.

    We GRANT appellant’s June 18, 2015 motion to accept the brief and ORDER appellant’s brief

filed as of the date of this order.




                                                      /s/   LANA MYERS
                                                            JUSTICE